Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/9/21.  Claims 32-34, 46 and 47 have been canceled.  Claims 31, 35, 37, 38, 43-45, and 50 have been amended.  Claims 38-44 remain withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 35-37, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the first layer and the second layer” without providing antecedent basis for such terms.  The claims previously recite a “first polymer composite material layer” and a “second metal layer.”  Examiner assumes these correspond to the first and second layer, but Applicant must use consistent terminology for clarity. Likewise, Claim 48 recites a “first polymer composite layer” instead of a “first polymer composite material layer” and Claim 50 refers to a “second layer” without antecedent basis.
Claim 45 recites a “second metal layer,” implying the layer itself is metal.  Claim 50, dependent thereon, recites “the second layer comprises a thermoplastic polymer or a thermoset polymer.”  Although different terminology, this “second layer” would appear to refer to the “second metal layer.”  The assumption is such a layer is a layer such a metal sheet and thus it is not clear how such a layer can comprise thermoplastic.  If the metal layer is merely “a layer comprising metal” such as metal fibers, this language should be used as opposed to metal layer.  As of now, claim 50 appears to alter the scope of claim 45 impermissibly and thus render the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 35, 45, 48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urayama (US 2014/0356053).
Regarding Claims 31, 35, 45, and 48, Urayama teach a layered structural article comprising a first thermoplastic composite layer comprising fiber (See page 3, paragraph [0042]), and a second layer, which may be a metal (See page 3, paragraph [0040], teaching the process may be performed such the second layer is not the same thermoplastic fiber resin layer as the first, such as a metal layer), the layers in a stable structure comprising a fastener [4] penetrating the layers (See page 4, paragraphs [0059]-[0062], wherein the fastener is aluminum, a metal that is reasonably described as “heat conducting,” and wherein the fastener is heated while pressed into the layers, i.e. penetrated under conditions of temperature and pressure), the fastener and article made stable by a melt adhesion region bonding the first layer and the metal layer wherein the melt adhesive region is made stable by the first thermoplastic composite layer (See pages 4-5, paragraphs [0048]-[0052], [0062], and [0064], wherein the fastener causes melting upon insertion and subsequently the thermoplastic layer is melted to create a melt adhesive region).
Regarding Claim 50, Urayama teaches thermoplastic layers with metal fibers (See page 3, paragraph [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urayama as applied to Claim 31, and further in view of Takahashi et al. (US 2013/0248083).
Regarding Claim 37, Urayama teaches the method of Claim 31 as described above.  Urayama further teaches bonding to a metal as also described above, but is silent as to any specific metal.  It would have been apparent any metals known to be joined to composite would have predictably been suitable as the metal.  Aluminum is well-known as such a metal for forming composite-metal bonded parts (See, for example, Takahashi et al., page 3, paragraph [0062], teaching a similar bonding process wherein aluminum is listed as a metal for forming one layer).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize aluminum as the metal in Takahashi et al. because aluminum is known as a typical metal bonded to composites in similar process, thus predictably making it suitable as desirable as the metal in Urayama.

Claim 36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urayama as applied to Claims 31 and 45, and further in view of Heikkila et al. (US 2017/0137585).
Regarding Claims 36 and 49, Urayama teaches the articles of Claims 31 and 45 includes a fibers in thermoplastic.  Urayama fails to specifically teach an interfacial modifier coating of the fibers.  However, such coatings are well known in the art for fibers in composites including thermoplastics in order to enhance the properties of the composite as desired (See, for example, page 2, paragraph [0020]-[0021]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize interfacial modifier coating on the fibers of the composite in Urayama because doing so would have predictably provided the composite certain properties that may be desired, such as viscoelasticity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746